DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,16,30,31,45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baldemair et al (U.S.Pub. # 2020/0077424).
            Regarding claims 1, 30, Baldemair et al disclose an apparatus for wireless communications by a user equipment (UE) (fig. 11, para. 0150), comprising: a memory (102 of fig. 11); and a processor coupled with the memory (106 of fig. 11), the memory and the processor configured to: obtain payload bits to be conveyed in a physical uplink control channel (PUCCH) transmission via an interlace of resource blocks (RBs) (700 of fig. 7, para. 0086,0094,0106,); determine a group of the RBs available to the UE (para.0095, 00980118); and transmit the payload bits using the determined group of the RBs, wherein the transmitting comprises modulating different RBs of the group of the RBs by different payload bits (para.0106,0120).  
          Regarding claims 2,31, Baldemair et al disclose wherein the payload bits comprise: at least two bits of uplink control information (UCI); or a scheduling request (SR) bit and at least one bit of UCI (para. 0097,0106).   
          Regarding claims 16,45, Baldmair et al disclose wherein: determining the group of the RBs available to the UE comprises determining a partial set of the RBs of the interlace allocated to the UE (para.0098).

Allowable Subject Matter
Claims 3-15,32-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 46,47 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Baldemair et al and Lyu et al fail to disclose
           46. An apparatus for wireless communications by a user equipment (UE), comprising: means for obtaining payload bits to be conveyed in a physical uplink control channel (PUCCH) transmission via an interlace of resource blocks (RBs); means for determining a group of the RBs available to the UE; and means for transmitting the payload bits using the determined group of the RBs, wherein the means for transmitting comprises: means for modulating different RBs of the group by different payload bits, means for transmitting at least a first bit of the payload bits using a first set of RBs of the group of the RBs and a first cyclic shift; and 7Application No. 16/926,547Docket No: QUAL/193712US Amendment dated June 17, 2022 Reply to Office Action of March 17, 2022means for transmitting at least a second bit of the payload bits using a second set of RBs of the group of the RBs and a second cyclic shift.  
47.  A non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a user equipment (UE), cause the UE to perform a method of wireless communications, comprising: obtaining payload bits to be conveyed in a physical uplink control channel (PUCCH) transmission via an interlace of resource blocks (RBs); determining a group of the RBs available to the UE; and transmitting the payload bits using the determined group of the RBs, wherein the transmitting comprises: modulating different RBs of the group by different payload bits, transmitting at least a first bit of the payload bits using a first set of RBs of the group of the RBs and a first cyclic shift; and transmitting at least a second bit of the payload bits using a second set of RBs of the group of the RBs and a second cyclic shift.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. The applicant argues that Baldemair et al fails to teach transmit the payload bits using the determined group of the RBS, wherein the transmitting comprises modulating different RBs of the group of RBs by different payload bits. The examiner respectfully disagrees with the applicant in that Baldemair et al clearly disclose in paras. 0106, 0120 that different RBs of the group of RBs (radio resources or PRBs) are modulated by different payload bits. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416